



Exhibit 10.35
[Form of Performance Stock Unit Agreement (Operational/R&D)]
ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN


PERFORMANCE STOCK UNIT AWARD AGREEMENT
This Performance Stock Unit Award Agreement (this “Agreement”) governs an award
(this “Award”) of performance stock units (the “PSUs”) granted to the
undersigned employee (the “Participant”) of Alexion Pharmaceuticals, Inc. (the
“Company”) under the Alexion Pharmaceuticals, Inc. 2017 Incentive Plan (as
amended and in effect from time to time, the “Plan”).


In consideration of the promises and the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:
1.Relationship to the Plan. The Participant specifically understands and agrees
that this Award is being granted under the Plan, a copy of which the Participant
acknowledges he or she has read and understands and by which the Participant
agrees to be bound. The provisions of the Plan are incorporated into this
Agreement by reference. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof (except as expressly provided herein). Except as otherwise
defined herein (including, for the avoidance of doubt, in Schedule A or Schedule
B attached hereto, which are incorporated herein and are a part hereof), all
capitalized terms used herein have the same meaning as in the Plan.
2.    Grant of the Award. The Company hereby grants to the Participant on [●]
(such date, the “Grant Date”) an award that consists of an unfunded and
unsecured promise to deliver (or cause to be delivered) to the Participant,
subject to the terms and conditions of the Plan and this Agreement, one share of
Stock with respect to each PSU forming part of this Award, on the delivery date
specified, or as otherwise provided, herein. Until such delivery, the
Participant has only the rights of a general unsecured creditor, and no rights
as a shareholder, of the Company. Subject to adjustment pursuant to Section 7(b)
of the Plan, the target number of PSUs subject to the achievement of operational
performance targets under this Award is [___] (the “Target Award”) and the
maximum number of PSUs that may be earned based on the achievement of certain
development milestones under this Award is [_____] (the “R&D Units”). The
“Performance Period” for purposes of this Award means the period beginning on
[____________] and ending on [_____________].
3.    Number of PSUs That May Be Earned. Except as otherwise provided herein,
the percentage of the Target Award and the percentage of the R&D Units that may
be earned by the Participant will be determined, in each case, in accordance
with Schedule A and Schedule B hereto.
4.    Vesting and Settlement of Earned PSUs. Subject to the terms and conditions
set forth in this Agreement and the Plan, and unless earlier terminated or
forfeited, the PSUs will be earned and will vest in accordance with the terms of
Schedule A and Schedule B attached hereto. The Company will deliver to the
Participant (or in the event of the Participant’s death, the Participant’s
beneficiary or legal representative) such


1

--------------------------------------------------------------------------------




number of shares of Stock equal to the number of Earned PSUs (as hereinafter
defined) that vest in accordance with the terms of this Agreement as soon as
practicable, but in no event more than thirty (30) days, following the date such
Earned PSUs have vested, but not later than March 15th of the year in which such
Earned PSUs vest (or in the case of any Earned PSUs that vest on the Initial
Vesting Date, March 15th of the year in which they so vest). In the event that
any shares of Stock are to be delivered to an individual other than the
Participant, the Company will be under no obligation to deliver shares of Stock
hereunder unless and until it is satisfied as to the authority of the individual
to receive the shares.
5.    Termination of the Award. Except as otherwise provided in an effective
employment or other written agreement between the Participant and the Company or
any of its affiliates, any PSUs that are not earned in accordance with the terms
set forth in Schedule A and Schedule B will terminate effective as of the
expiration of the Performance Period, without any consideration or payment due
to the Participant, subject to earlier termination as provided for below.
6.    NonTransferability. This Award may not be transferred except as expressly
permitted by Section 6(a)(3) of the Plan.
7.    Withholding; Section 409A.
(a)    The Participant acknowledges and agrees that any income or other taxes
due with respect to this Award or any shares of Stock to be delivered pursuant
to this Agreement or otherwise sold shall be the Participant’s responsibility.
As a condition to the vesting of the PSUs and/or the delivery of any shares of
Stock hereunder, or in connection with any other event that gives rise to a
federal or other governmental tax withholding obligation on the part of the
Company or any of its affiliates relating to this Award, the Company shall be
entitled to (i) deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to the Participant, whether or not pursuant to the
Plan; (ii) require that the Participant remit cash to the Company; or (iii)
enter into any other suitable arrangements to withhold, in each case, in an
amount sufficient in the opinion of the Company to satisfy such withholding
obligation. The Participant authorizes the Company to withhold such amounts as
may be necessary to satisfy the applicable federal, state and local withholding
tax requirements that may arise in connection with this Award from any amounts
otherwise owed to the Participant, but nothing in this sentence shall be
construed as relieving Participant of any liability for satisfying his or her
tax obligations.
(b)    Unless the Company notifies the Participant in writing before the date on
which a PSU vests and/or settles hereunder, the number of shares of Stock
necessary to satisfy the minimum statutory withholding tax obligations on the
vesting date or settlement date, as applicable, will be released by the
Participant on such date to an intermediary and sold in order to satisfy such
withholding tax obligations. The Participant will be responsible for all
third-party administration processing fees in connection with such sale. In
addition, the Participant may be subject to and taxed in respect of short-term
capital gains or losses that reflect the difference in the withholding tax
liability such date and the sales prices actually achieved.
(c)    If the Participant is determined to be a “specified employee” within the
meaning of Section 409A and the Treasury regulations thereunder as determined by
the Administrator, at the time of the Participant’s “separation from service”
within the meaning of Section 409A and the Treasury regulations thereunder,
then, to




-2-

--------------------------------------------------------------------------------




the extent necessary to prevent any accelerated or additional tax under Section
409A of the Code, the settlement and delivery of any shares of Stock hereunder
upon such separation from service will be delayed until the earlier of: (a) the
date that is six months and one day following the Participant’s separation from
service and (b) the Participant’s death. To the extent necessary to prevent any
accelerated or additional tax under Section 409A, for purposes of this
Agreement, all references to “termination of Employment” and correlative phrases
shall be construed to require a “separation from service” (as defined in Section
1.409A-1(h) of the Treasury regulations after giving effect to the presumptions
contained therein).
(d)    This Agreement is intended to comply with Section 409A or an exemption
thereunder and shall be construed and interpreted in a manner that is consistent
with the requirements for avoiding additional taxes or penalties under Section
409A. Notwithstanding the foregoing, the Company makes no representation that
any payments and benefits provided under this Agreement will comply with or will
be exempt from Section 409A, and in no event shall the Company or any of its
affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A.
8.    Acknowledgements and Authorizations. By signing this Agreement, the
Participant acknowledges the following:
(a)    The Company is not by the Plan, this Agreement, this Award, or the
delivery of Stock upon the vesting of the PSUs granted hereunder obligated to
continue the Participant’s Employment. Nothing in this Agreement shall confer on
the Participant any right to continue in the employment or service of the
Company or any of its affiliates, or in any way interfere with the right of the
Company or any of its affiliates to terminate the Employment of the Participant
at any time.
(b)    The grant of this Award is a one-time benefit and does not create a
contractual or other right to receive any other award under the Plan, benefits
in lieu of any such award or any other benefits in the future.
(c)    The Plan is a voluntary program of the Company and it may be modified,
amended, suspended or terminated by the Company at any time. Future awards, if
any, will be granted at the sole discretion of the Company and the
Administrator, including, but not limited to, the timing of any award, the
amount of any award, vesting provisions and purchase price, if any.
(d)    The value of this Award is an extraordinary item of compensation outside
of the scope of the Participant’s Employment. As such, this Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-term service
awards, pension or retirement benefits or similar payments. The future value of
the Stock underlying this Award is unknown and cannot be predicted with
certainty.
(e)    The Participant authorizes the Company to use and disclose to any agent
administering the Plan or providing recordkeeping services with respect to the
Plan such information and data as the Company shall request in order to
facilitate the grant of this Award, the administration of this Award and the
administration




-3-

--------------------------------------------------------------------------------




of the Plan, and the Participant waives any data privacy rights he or she may
have with respect to such information or the sharing of such information.
9.    Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its principles of conflicts of law.
10.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
11.    Company Signature; Participant Electronic Acknowledgment. An authorized
representative has signed this Agreement below. By acknowledging acceptance of
the terms of this Agreement through an electronic acknowledgment system
established by the Company or its designated broker, the Participant agrees to
be bound by all of the terms of this Agreement and the Plan. This Award will not
become effective, and the Participant will therefore have no rights to or in
this Award, until the Participant acknowledges his or her acceptance of the
terms of this Agreement in the manner required by the Company.
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


ALEXION PHARMACEUTICALS, INC.


By:                             
Name:
Title:


PARTICIPANT


                            
Name:


(a)    

Schedule A
Vesting Schedule
The PSUs will be earned, if at all, in accordance with the provision of this
Schedule A and Schedule B.
1.    Performance Targets: The percentage of the Target Award and the percentage
of the R&D Units that may be earned by the Participant is based on the
achievement of each of the “Revenue” and “EPS” targets and the development
milestones set forth on Schedule B (each of the Revenue and EPS targets and
development milestones, a “Performance Target”). At the end of the Performance
Period, the Committee shall determine the extent to which, if any, each
Performance Target has been met and the number of PSUs that have been earned
hereunder. No PSUs shall be earned until the Committee certifies that the
Performance Target or Performance Targets have been met and certifies the extent
to which it or they, as applicable, have been so met. The Committee shall make
such determination and certification within sixty (60) days following the end of
the Performance Period (the date the Committee makes such determination, the
“Initial Vesting Date”). The Committee may, in its discretion, reduce the amount
of PSUs earned in accordance with the Plan, but may not exercise discretion to
increase any such amount. Any PSUs that are earned hereunder are referred to as
“Earned PSUs.” Earned PSUs shall be subject to the vesting schedule set forth in
Paragraph 2 below and will be settled, to the extent vested, as provided in
Section 4 of the Agreement.
2.    Time-Based Vesting. Subject to Paragraph 3 below, one-third (1/3) of the
Earned PSUs will vest on each of the Initial Vesting Date, the first anniversary
of the Initial Vesting Date and the second anniversary of the Initial Vesting
Date.
3.    Requirement of Continued Employment. The Participant must remain in
continuous Employment through the Initial Vesting Date in order to be eligible
to earn any PSUs and receive payment in respect thereto in accordance with
Section 4 of the Agreement. Upon a termination of Employment prior to the
Initial Vesting Date, the PSUs will terminate without any consideration due or
payable to the Participant. Any PSUs that are not earned as of the end of the
Performance Period shall be forfeited without any consideration due or payable
to the Participant. Notwithstanding anything to the contrary contained in any
employment or other agreement between the Participant and the Company or any of
its affiliates, except as expressly provided for herein, if the Participant’s
Employment is terminated for any reason following the Initial Vesting Date, any
then-unvested Earned PSUs will terminate without any consideration due or
payable to the Participant.
4.     Termination of Employment
(b)    Death. Except as otherwise provided in an effective employment or other
written agreement between the Participant and the Company or any of its
affiliates, if the Participant’s Employment terminates due to his or her death,
then the Earned PSUs that have not vested on the date of termination shall
immediately become fully vested.
(c)    Disability. Except as otherwise provided in an effective employment or
other written agreement between the Participant and the Company or any of its
affiliates, if the Participant’s Employment is terminated by the Company due to
his or her Disability (as defined below), then fifty percent (50%) of the Earned
PSUs that have not vested on the date of termination shall immediately become
fully vested on the date of such termination.
For purposes of this Agreement, “Disability” shall mean , unless otherwise
defined in an effective employment or other written agreement between the
Participant and the Company or any of its affiliates (in which case, such
meaning shall apply for so long as such agreement is in effect), the inability
of the Participant to perform the customary duties of his or her Employment by
reason of a physical or mental incapacity which is expected to result in death
or to be of indefinite duration, that is certified by the Company's long-term
disability insurance carrier in writing to the Company or the Participant, and
provided that the Participant has been on a leave of absence approved by the
Company for at least six (6) months immediately prior to the date of termination
of the Participant's Employment. The final determination of whether the
Participant has been terminated for Disability shall be made by the Company.
(d)    Position Elimination. Except as otherwise provided in an effective
employment or other written agreement between the Participant and the Company or
any of its affiliates, if the Participant’s Employment is terminated due to a
“position elimination” or “workforce restructuring” as such terms are defined in
the Company’s then-applicable severance policy, but not including any
termination for Cause or any termination for insufficient performance as
determined by the Company or one of its affiliates, as applicable, then any
Earned PSUs that would have become vested had the Participant’s Employment
continued for the Additional Vesting Credit Period (as defined below) following
the date of termination shall immediately become fully vested on the date of
such termination provided that the Participant executes a separation agreement
agreed to with the Company. For purposes of this Agreement, the “Additional
Vesting Credit Period” shall mean one (1) year if the Participant was Employed
at or above the Executive Director or Vice President level and six (6) months if
the Participant was Employed below the Executive Director level. The provisions
of this Paragraph 4(c) shall be subject to any additional restrictions or
limitations of any then-applicable severance policy of the Company or any of its
affiliates.
(e)    Termination for Cause or at a Time when Cause Exists. Notwithstanding
anything to the contrary in this Agreement, if the Participant’s Employment is
terminated for Cause, or if, at the time of the Participant’s termination of
Employment, grounds for a termination for Cause exist, then the Earned PSUs
(whether or not then vested) shall immediately be forfeited and terminate
without any consideration due or payable to the Participant.
(f)    Other Termination. Except as otherwise provided in an effective
employment or other written agreement between the Participant and the Company or
any of its affiliates, if the Participant’s Employment terminates for any reason
not covered by Paragraphs 4(a), 4(b), 4(c) or 4(d) above, then the Earned PSUs
that have not vested on the date of termination shall immediately be forfeited
and terminate without any consideration due or payable to the Participant.
6.    Change in Control.
(a)    Except as otherwise provided in an effective employment or other written
agreement between the Participant and the Company or any of its affiliates, in
the event of the consummation of a Change in Control, all PSUs, to the extent
then outstanding, that have not vested will become eligible to vest based on the
Performance Targets achieved as of immediately prior to such Change in Control,
as determined in good faith by the Committee and with Performance Targets
appropriately adjusted to take into account any partial Performance Period. Any
PSUs that become eligible to vest hereunder shall be deemed Earned PSUs. For
purposes of this Agreement, the Performance Period will end as of immediately
prior to the consummation of the Change in Control.
(b)    If (i) in connection with a Change in Control, Earned PSUs, to the extent
outstanding immediately prior to such Change in Control, are assumed or
continued, or a new award is substituted for the Earned PSUs by the acquiror or
survivor (or an affiliate of the acquiror or survivor) in accordance with the
provisions of Section 7(a)(1) of the Plan, and (ii) at any time within the
twenty-four (24)-month period following the Change in Control, the Participant’s
Employment is terminated without Cause or the Participant terminates his or her
Employment for Good Reason, the Earned PSUs (or the award substituted for the
Earned PSUs), to the extent then outstanding but not then vested, will
automatically vest in full at the time of such termination of Employment. If in
connection with a Change in Control the Earned PSUs are not assumed or
continued, or a new award is not substituted for the Earned PSUs by the acquiror
or survivor (or an affiliate of the acquiror or survivor) in accordance with the
provisions of Section 7(a)(1) of the Plan, the Earned PSUs, to the extent
outstanding immediately prior to such Change in Control but not then vested,
will automatically vest in full upon the consummation of such Change in Control.
Notwithstanding anything to the contrary in the Plan or this Agreement, to the
extent that any payment under this Award constitutes deferred compensation
subject to Section 409A, the immediately preceding sentence will not apply, and
any discretion that may otherwise be exercised by the Company pursuant to the
Plan or otherwise shall not be so exercised to the extent the exercise of such
discretion would result in adverse tax consequences under Section 409A.
(c)    For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise defined in an effective employment or other written agreement between
the Participant and the Company or any of its affiliates then in effect (in
which case, such meaning shall apply for so long as such agreement is in
effect), the occurrence of any of the following, without the Participant’s prior
consent:
1.    relocation of the Participant’s place of Employment to a location that is
more than thirty (30) miles from the Participant’s principal place of Employment
prior to the Change in Control; or
2.    a material diminution of the Participant’s base salary or annual bonus
target percentage (i.e., percentage of base salary fixed during the performance
year) from the Participant’s base salary or annual bonus target percentage in
effect as of immediately prior to the Change in Control (or, if greater,
following such Change in Control).
A termination of Employment will qualify as a termination for Good Reason only
if (i) the Participant gives the Company written notice, within ninety (90) days
of the first existence or occurrence of any of the conditions specified above;
(ii) the Company fails to cure the condition(s) within thirty (30) days of
receiving such written notice; and (iii) the Participant terminates his or her
Employment not later than thirty (30) days following the end of such thirty
(30)-day cure period.
1.    Cancellation of Award and Recoupment of Gains. Notwithstanding anything
herein to the contrary, if the Participant is not in compliance with all
material applicable provisions of this Agreement or the Plan, or if the
Participant engages in a Detrimental Activity or breaches any other Company
policy or covenant with the Company to which the Participant is bound, the
Administrator may cancel, rescind, suspend, withhold or otherwise limit or
restrict the PSUs and Earned PSUs at any time, and, at the Company’s request,
the Participant shall reimburse the Company any gains realized by the
Participant on the sale of any Stock delivered in respect of the PSUs. If
requested by the Company the Participant shall certify in a manner acceptable to
the Company that he or she is in compliance with the terms and conditions of
this Agreement and the Plan and has not engaged in any Detrimental Activity. In
addition, the Participant expressly acknowledges that this Award is subject to
the restrictions set forth in Section 6(a)(5) of the Plan, including that the
PSUs are subject to any clawback or recoupment policy of the Company and any of
its affiliates, as in effect from time to time.
For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized in advance by the Company: (1) during the
Participant’s Employment, the rendering of services for any organization, or
engaging directly or indirectly, whether as an employee or independent
contractor or otherwise, whether with or without compensation, in any business
that is or becomes competitive with all or any portion of the business of the
Company or any of its affiliates; (2) the disclosure to anyone outside the
Company or any of its affiliates, or the use in other than the Company’s or any
of its affiliates’ business, without prior authorization from the Company, of
any confidential information or material relating to the business of the Company
or any of its affiliates, acquired by the Participant either during or after his
or her Employment, (3) the failure or refusal to disclose promptly and to assign
to the Company or one of its affiliates all rights, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during his or her Employment, relating in any manner to the actual or
anticipated business, research or development work of the Company or any of its
affiliates, or the failure or refusal to do anything reasonably necessary to
enable the Company or any of its affiliates to secure a patent where appropriate
in the United States and in other countries; or (4) any attempt, directly or
indirectly, by the Participant to induce any Employee or other service provider
of the Company or any of its affiliates to be employed or perform services
elsewhere, or any attempt, directly or indirectly, by the Participant to solicit
the trade or business of any current or prospective customer, supplier,
consultant, vendor, or partner of the Company or any of its affiliates during
his or her Employment.
7.    Section 162(m). This Award is intended to qualify as exempt
performance-based compensation under Section 162(m) of the Code and shall be
interpreted consistently with that intent.


2.    

Schedule B
Performance Targets: Operational Metrics and Development Milestones


Development Milestones: [ ]


Revenue and EPS Performance Targets: [ ]
 
Number of PSUs at Threshold
Number of PSUs at Target
Number of PSUs at Maximum
Revenue PSUs (65% of Target Award)
[ ]
[ ]
[ ]
EPS PSUs (35% of Target Award)
[ ]
[ ]
[ ]



 


Schedule C


Plan Exchange Rates








-4-